Title: Thomas Jefferson to Benjamin Waterhouse, 20 July 1816
From: Jefferson, Thomas
To: Waterhouse, Benjamin


          
            Monticello July 20. 16.
          
          I thank you, dear Sir, for the new Robinson Crusoe you have been so good as to send me. the name of it’s hero, like that of the old, merits to be known as should that also of the new Defoe. I have read it with avidity, for a more attaching narrative I have not met with; and it may be truly said of the whole edifice, that the bricks and the mortar are worthy of each other, and
			 promise to be a lasting monument of British character. Pillet’s work had already broken that character on the wheel. this gives it the coup de grace. Govr Strong too, with his band of Anglo-feds cannot but sympathise with the sufferings of their dear friends, their idolised bulwark, with which they took such pious and affectionate part in it’s war
			 against their native country.—but if they repent, let us give them quarter, let us forget all, & henceforward become a cordial & incorporated nation. if Unitarianism, as a tertium quid, can fuse us with a part of them, let us yield to that Amalgam. it will reduce the mass so far, and the Trinitarian residuum may hereafter perhaps find some other principle, physical or moral, religious or civil, which may solve it’s refractory particles also, and make all homogeneous.   how goes the weather between these conflicting schismatics? we hear nothing of the storm at this distance, and are contented to be honest, without presuming to scan the nature
			 of the being who made us what we are. I salute you with great friendship and respect.
          Th: Jefferson
         